In appellant's application for rehearing our attention is drawn to the fact that evidence was submitted in support of her motion to establish a bill of exceptions. Our failure to notice this evidence was due to the fact that the evidence became separated from the transcript of the record in the clerk's office and so failed to reach the court. Now, upon rehearing, the evidence is considered, and the court, after due consideration, is of opinion that the motion to establish *Page 480 
a bill of exceptions should be overruled. Likewise the court has considered the brief in support of appellant's application for a rehearing on the ruling noted in the original opinion, and holds that it, too, should be overruled. Accordingly it is so ordered.
Application overruled.
ANDERSON, C. J., and SAYRE, GARDNER and MILLER, JJ., concur.